FilingCase 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 1 of 28
       # 132266336  E-Filed 08/09/2021 11:13:15 AM


                                                                   IN THE CIRCUIT COURT OF THE ELEVENTH
                                                                   JUDICIAL CIRCUIT, IN AND FOR MIAMI-
                                                                   DADE COUNTY, FLORIDA

                                                                   CIRCUIT CIVIL JURISDICTION

                                                                   CASE NO.: _________________________

        ARI FINANCIAL GROUP, INC.,

                  Plaintiff,

        v.

        JOSEF SCHIFFER and PROSPEROUS
        FINANCIAL GROUP, LLC,

              Defendants.
        ______________________________________/

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

                  Plaintiff, ARI FINANCIAL GROUP, INC., by and through undersigned counsel, sues

        Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, and alleges as

        follows:

                                                           INTRODUCTION

                  1.        This is an action for injunctive relief arising from Defendants’ theft and improper

        use of Plaintiff’s trade secrets and confidential information, and for damages estimated to be in

        excess of $750,000, exclusive of interest, costs, and attorneys’ fees.

                                         PARTIES, JURISDICTION, AND VENUE

                  2.        Plaintiff, ARI FINANCIAL GROUP, INC. (“AFG”), is a Florida corporation with

        its principal place of business in Miami-Dade County, Florida.

                  3.        Defendant, JOSEF SCHIFFER (“Schiffer”), is an individual that resides in Miami-

        Dade County and is sui juris.



                                                                       1
             KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 2 of 28




           4.        Defendant, PROSPEROUS FINANCIAL GROUP, LLC, (“Prosperous”) is a

   Florida limited liability company with its principal place of business in Miami-Dade County,

   Florida. Schiffer is the sole managing manager of Prosperous.

           5.        Jurisdiction and venue are proper in this Court because all or a substantial part of

   the events or omissions giving rise to the claims in this action occurred in Miami-Dade County

   and because the parties in this case are all Miami-Dade residents.

           6.        Further, the instant case is subject to assignment to the Complex Business Litigation

   division pursuant to the mandatory assignment criteria, or at a minimum the discretionary criteria,

   set forth in FL ST 11 J CIR 17-11.

                                            GENERAL ALLEGATIONS

           A.        AFG’s Business.

           7.        AFG is a boutique financial firm located in Aventura, Florida that specializes in

   advanced life insurance concepts and premium financing services designed to help grow and

   conserve wealth through customized solutions, personalized service, and creative planning.

           8.        AFG collaborates with financial institutions to assist AFG’s clients with financing

   their insurance premiums, obtaining satisfactory life insurance policies, and otherwise contributing

   to their financial portfolios.

           9.        In order to maintain and enhance its competitive position, AFG creates, compiles,

   and maintains highly confidential and sensitive information related to its business, its clients, and

   its partnerships. Such information includes, among other things: actual and prospective client

   information, referral source information, financial information regarding life insurance policy and

   premium financing analysis, and a comprehensive database of all relevant business and financial




                                                                2
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 3 of 28




   information regarding the life insurance and financial products that AFG advises, consults, and

   sells (individually and collectively, the “Confidential Information.”).

           10.       One such key component of AFG’s Confidential Information is a customized

   software program developed by AFG at significant expense which contains projections,

   calculations, key information for providers, and other proprietary information and financing

   information (the “Software”) utilized by AFG in its daily business dealings with potential and

   actual clients to model premium financing transactions.

           11.       The Software was developed over a period of years at tremendous effort and

   expense to AFG, and AFG pays a significant annual expense maintaining and updating the

   Software for its continuous use. The Software gives AFG a significant advantage in the market.

           12.       Separate from the Software, AFG’s “digital library” is a key part of AFG’s

   Confidential Information. AFG’s digital library is primarily comprised of illustrations utilized by

   AFG in connection with its customers and potential customers and their business. AFG’s digital

   library was also compiled through significant effort and expense using AFG’s Confidential

   Information and analysis.

           13.       AFG’s Software, digital library and illustrations gives AFG a significant

   competitive advantage in the marketplace, and its use by any former employee or third party would

   be highly detrimental to AFG’s business. AFG carefully protects its Confidential Information,

   including its Software, digital library, and illustrations for this reason.

           14.       AFG’s Confidential Information provides the company with an economic

   advantage, is generally unknown in the industry or otherwise, and has cost many thousands of

   dollars to create, develop, and maintain. Given its importance to its business, AFG maintains




                                                                3
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 4 of 28




   Confidential Information as a secret, and takes necessary measures to prevent improper use and

   disclosure.

           15.       Specifically, AFG requires all authorized agents who work with AFG to have

   access to Confidential Information to sign Non-Disclosure Agreements that prohibit the

   unauthorized use or disclosure of such Confidential Information, and prohibits agents from

   soliciting its current or prospective customers and from working for or with competitors in any

   capacity during employment or for a 24-month period following the end of their agency

   engagement with AFG.

           16.       If a competitor of AFG were to have access to its Confidential Information or to its

   current and prospective customers, AFG would suffer severe, and potentially permanent, harm to

   its business and competitive position because a competitor could readily use such information to

   undercut AFG’s business model, develop strategies to target its existing clients, misappropriate its

   goodwill with customers, and overall jeopardize AFG’s competitive position in the market. A

   competitor with access to AFG’s Confidential Information would have a substantial unfair

   competitive advantage in the market by not having to expend the time and resources to develop

   such information, relationships, and goodwill.

           17.       AFG utilizes a variety of precautionary measures to safeguard and protect its

   business information and prevent the unauthorized use thereof and disclosure to competitors and

   other third parties.

           B.        Schiffer’s Association as an Authorized Representative With AFG.

           18.       Schiffer worked for AFG first as an intern and subsequently as an independent sales

   agent (called an “Authorized Representative”), through which arrangement he received advances

   against commissions.



                                                                4
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 5 of 28




           19.       As part of his retention, Schiffer signed a Non-Disclosure Agreement with AFG on

   July 27, 2018. See Schiffer Non-Disclosure Agreement, attached hereto as Exhibit A (the

   “Agreement”). As discussed supra, the Agreement served to protect AFG’s business

   relationships, trade secrets, and confidential information, and sought to enjoin Schiffer from

   competing with AFG following termination of his agent relationship.

           20.       As an Authorized Representative, Schiffer had access to AFG’s prospective and

   actual clients, their information, and the information of AFG’s business partners. He also received

   training and education in the field as part of his relationship with AFG.

           21.       During his association as an agent with AFG, Schiffer was given access to AFG’s

   Confidential Information in order to perform and thrive in his role as an Authorized Agent, as well

   as maintain and build business relationships with the benefit of AFG’s Confidential Information.

           22.       Schiffer also had access to AFG’s Confidential Information by virtue of his access

   to AFG’s company offices, computer network, and data files.

           23.       After less than two (2) years at AFG, Schiffer’s agency relationship with AFG was

   terminated.

           C.        Schiffer Entered into Restrictive Covenants with AFG and Related Companies

           24.       The Agreement restricted Schiffer from using, communicating, revealing,

   disclosing or otherwise making available or taking advantage of AFG’s Confidential Information,

   including, but not limited to, the Software, digital library, documents, records, information and

   data (whether verbal, electronic or written), drawings, models, apparatus, sketches, designs,

   schedules, product plans, marketing plans, technical procedures, manufacturing processes,

   analyses, compilations, studies, software, know-how, and other business information relating to

   AFG’s business, assets, operations or contracts, furnished to Schiffer in the course of his work



                                                                5
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 6 of 28




   contemplated in the Agreement, regardless of whether such Confidential Information had been

   expressly designated as confidential or proprietary, for any purpose whatsoever, or to divulge or

   disclose such information to any agents insurance company, lender, current or prospective

   competitor to the Program, or other party not reasonably judged to be an individual client or

   prospective individual client of AFG. See Ex. A at ¶ 5.

            25.       Additionally, in the Agreement, Schiffer agreed that during the term of his

   engagement with AFG and for a period of two (2) years after termination such engagement, not to

   bypass or go around AFG and attempt to contact or establish a relationship with any Institution

   introduced to Schiffer by AFG or as a result of his relationship with AFG for any form or variation

   of premium financing, or to market or provide to any client any product competitive with AFG’s

   business, that does not include AFG or have AFG's consent to do so. Id. at ¶ 11.

            26.       By signing the Agreement, Schiffer expressly acknowledged that (i) his fulfilment

   of the obligations contained in the Agreement was necessary to protect AFG’s confidential and

   proprietary information and trade secrets, and to preserve AFG’s legitimate business interests,

   including its value and goodwill, and (ii) the period of time and the area specified in Agreement

   were reasonable in view of the nature of AFG’s business. Id.

            27.       The active, ongoing, and substantial relationships that AFG fostered and maintains

   with its existing customers and insurers are protectable under Florida law.

            28.       Schiffer was aware of, and maintained, certain of AFG’s client relationships during

   his employment with AFG, and was also given access to the Confidential Information. This

   includes the valuable information contained in AFG’s Software and the digital library and

   illustrations.




                                                                 6
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 7 of 28




            D.        Schiffer Breached the Agreement and Has Improperly Interfered with AFG’s
                      Business

            29.       Schiffer’s relationship with AFG was terminated in February 2020.

            30.       Despite the restrictions and obligations set forth in his Agreement which continued

   post-separation from AFG, during or following his engagement with AFG Schiffer improperly

   obtained highly confidential materials and information, including the Confidential Information,

   either directly from AFG’s servers or from other AFG agents, employees, or both, and retained

   those materials and information for use after his resignation.

            31.       Specifically, Schiffer copied marketing materials and illustrations from the AFG

   company hard drive that were custom built for AFG prospects, which he then tried to present as

   having development by himself and/or Prosperous, including illustrations that were intended for

   at least one AFG prospective client which Schiffer took and converted to a PowerPoint

   Presentation for Prosperous.1

            32.       Upon his resignation from AFG, Schiffer used the special knowledge, training, and

   confidential information he gained and/or stole from AFG for Prosperous, the business he formed

   to compete with AFG.

            33.       Prosperous was formed and registered with the Florida Department of Corporations

   on October 23, 2020.

            34.       Following the establishment of Prosperous, Schiffer contacted AFG agents with

   surreptitious motives.

            35.       A former Prosperous employee confirmed that Schiffer approached AFG agents

   and attempted to use AFG’s Confidential Information.


   1
    Due to the confidential nature of the illustrations and the identity of AFG’s client in this regard,
   such information is not included in this Complaint. However, this information will be provided to
   the Court under separate cover for in camera review at the appropriate time.

                                                                 7
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 8 of 28




           36.       Specifically, Schiffer improperly used proprietary excel models from AFG

   containing Confidential Information, an illustration for a prospective client, proprietary marketing

   materials, and others. Schiffer concealed this improper use of of AFG’s materials.

           37.       Additionally, Schiffer reached out to AFG’s agents to try to recruit them to work

   for Prosperous, and to convince them to misappropriate Confidential Information and turn it over

   to Schiffer.

           38.       Schiffer then contacted current AFG clients and agents in direct violation of the

   Agreement, and sent them invitations to the opening of the Prosperous office. This was clearly an

   attempt by Schiffer to improperly solicit AFG’s clients and agents to do business with Prosperous

   rather than AFG.

           39.       Upon information and belief, in addition to the above breaches of the Agreement,

   AFG has learned that Schiffer has openly expressed his intention to target and contact AFG

   clientsand strategic partners to do business with Prosperous rather than AFG.

           E.        Schiffer’s Defamatory Conduct

           40.       AFG has learned that Schiffer has been continuously speaking negatively regarding

   AFG to AFG’s prospective clients and strategic partners.

           41.       Schiffer has also been personally attacking AFG’s Principal and CEO to potential

   prospects, current business prospects, and the community in which they work and live.

           42.       Schiffer also directly contacted other AFG strategic partners in an attempt to

   interfere with AFG’s relationships by, among other things, making disparaging remarks about

   AFG in an attempt to damage AFG’s reputation.




                                                                8
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 9 of 28




           43.       Schiffer’s intentions in this regard are apparent – he is boldly breaching the terms

   of his Agreement and making defamatory statements in an effort to harm AFG and solicit AFG’s

   prospective clients, agents, and strategic partners.

           44.       All conditions precedent have been satisfied by Plaintiff, or have been waived by

   Defendants.

           45.       Plaintiff has retained the undersigned law firm to represent it in this matter and is

   obligated to pay its attorneys a reasonable fee.

                                     COUNT I – BREACH OF CONTRACT
                                              (Against Schiffer)

           46.       Plaintiff, AFG, re-incorporates and re-alleges the allegation contained in

   paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

           47.       This is a claim for breach of contract and enforcement of restrictive covenants

   against Schiffer.

           48.       The Agreement, a copy of which is attached as Exhibit A, is enforceable and

   supported by adequate consideration.

           49.       In exchange for Schiffer’s employment and continued employment with AFG, he

   agreed to be bound by all restrictive covenants within the Agreement.

           50.       The restrictive covenants set forth in the Agreement are necessary, reasonable, and

   supported by adequate consideration.

           51.       Prior to and subsequent to the termination of his employment with AFG, Schiffer

   directly and flagrantly breached the express terms of the Agreement by: (a) utilizing AFG’s

   confidential business information to compete against AFG, including creating a competing

   business through Prosperous ; (b) utilizing AFG’s confidential business information to contact and

   do business with AFG’s past, present, and prospective clients; (c) utilizing AFG’s confidential


                                                                9
      KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 10 of 28




    business information to contact and do business with AFG’s past, present, and prospective

    financial institutions and insurers; and (d) divulging AFG’s confidential business information and

    using such confidential information for his unlawful competition in violation of the Agreement,

    all to the detriment of AFG.

            52.       AFG has been damaged as a direct and proximate result of Schiffer’s breaches of

    the Agreement.

            53.       AFG is entitled to recover at a minimum liquidated damages, attorneys’ fees and

    costs for bringing this action as set forth in Paragraph 9(A) of Schiffer’s Agreement, and Fla. Stat.

    § 542.335(k).

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC. respectfully demands

    judgment against Defendant, JOSEF SCHIFFER, for compensatory damages, special damages

    including but not limited to lost profits, interest, an award of AFG’s costs and attorneys’ fees, and

    for such other relief as this Court deems just and proper.

              COUNT II – TEMPORARY AND PERMANENT INJUNCTIVE RELIEF
                             (Against Schiffer and Prosperous)

            54.       Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

            55.       This is an action for temporary and permanent injunctive relief pursuant to the

    Agreement, a copy of which is attached as Exhibit A, and Fla. Stat. § 542.335(1)(j).

            56.       AFG has a clear right to prevent Schiffer from violating the Agreement and

    restrictive covenants contained therein.

            57.       AFG also has a clear right to prevent Schiffer from violating the Agreement and

    restrictive covenants contained therein by using Prosperous directly and/or indirectly to participate

    in business or other activity that competes with AFG by providing services similar to those


                                                                 10
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 11 of 28




    provided by AFG using AFG’s confidential information and business and client contacts, and to

    prevent the poaching of AFG’s existing clients.

            58.       Schiffer directly and flagrantly breached the express terms of the Agreement by:

    (a) utilizing AFG’s confidential business information to compete against AFG, including creating

    a competing business through Prosperous; (b) utilizing AFG’s confidential business information

    to contact and do business with AFG’s past, present, and prospective clients; (c) utilizing AFG’s

    confidential business information to contact and do business with AFG’s past, present, and

    prospective financial institutions and insurers; and (d) divulging AFG’s confidential business

    information and using such confidential information for his unlawful competition in violation of

    the Agreement, all to the detriment of AFG.

            59.       Schiffer used and continue to improperly use AFG’s confidential business

    information gained as a result of his employment with AFG in an attempt to benefit himself,

    Prosperous, to the detriment of AFG.

            60.       AFG has been harmed by Schiffer’s conduct, and risks continued irreparable harm

    in the event Schiffer’s actions are not immediately enjoined.

            61.       The harm to AFG if the Court denies injunctive relief outweighs any potential harm

    to Schiffer if injunctive relief is granted. Unless Schiffer and any third parties who are in active

    concert or participation with him are enjoined against Schiffer’s violations of the Agreement, AFG

    will continue to suffer irreparable injury and harm in the form of, among other things:

            a.        Loss of clients and client accounts;

            b.     The unauthorized use and/or disclosure of AFG’s customer information, financial
            information, and other confidential and proprietary information;

            c.     Present economic loss, which is unascertainable at this time, and future economic
            loss, which is incalculable; and



                                                                 11
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 12 of 28




            d.     Loss of customer goodwill, damage to client and carrier relationships, loss of
            market position and reputation in the industry, and damage to its valuable competitive
            advantage, all of which cannot be compensated by an award of damages.

            62.       The equities weigh in favor of AFG because the injuries and threatened injuries to

    AFG outweigh any harm an injunction poses to Schiffer.

            63.       AFG has a substantial likelihood of success on the merits.

            64.       The public has a vested interest in ensuring the sanctity of contracts and the

    protection of confidential information and the type of improper competition engaged in by

    Schiffer.

            65.       Pursuant to Paragraph 13 of the Agreement, Schiffer acknowledged and agreed that

    AFG is entitled to seek equitable relief in the event of his breach of the Agreement, and that AFG

    is not required to post a bond or other security.

            66.       As a result of Schiffer’s violation of the restrictive covenants contained within the

    Agreement, AFG is entitled to recover attorneys’ fees and costs for bringing this action as set forth

    in Paragraph 9(A) of the Agreement and Fla. Stat. § 542.335(k).

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC, respectfully demands that

    this Court enjoin Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP,

    LLC, and all those acting in concert with them, or in furtherance of the violation of the Agreement

    from: (a) directly or indirectly contacting AFG’s customers, referral sources, financial institutions

    and insurance carriers; (b) using and/or disclosing AFG’s confidential and proprietary information;

    or (c) soliciting and conducting business with AFG’s customers, referral sources, financial

    institutions and insurance carriers. Plaintiff further demands that the Court enter an order: (a)

    requiring Schiffer to destroy all documents or materials containing AFG’s confidential business

    information to AFG; (b) disgorging any profits realized by Schiffer as a result of his unlawful use



                                                                 12
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 13 of 28




    of AFG’s confidential business information and/or trade secrets; (c) awarding AFG’s costs and

    attorneys’ fees; (d) enforcing all restrictive covenants within the Agreement against Schiffer and

    all those acting in concert with him, in violating the Agreement; and (e) granting such other relief

    as this Court deems just and proper.

                        COUNT III – VIOLATION OF DEFEND TRADE SECRETS ACT
                                   (Against Schiffer and Prosperous)

            67.       Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

            68.       This is an action for violation of the Defend Trade Secrets Act (“DTSA”), 18

    U.S.C. § 1836, et seq.

            69.       Upon information and belief, Schiffer and Prosperous have engaged in the actual

    or threatened misappropriation of AFG’s Confidential Information, in violation of the DTSA.

            70.       The Confidential Information is related to services provided by AFG that are used

    in and intended for use in interstate commerce.

            71.       AFG lawfully owned the Confidential Information and took reasonable measures

    to keep the information confidential.

            72.       The Confidential Information is of independent economic value.

            73.       The actions of Schiffer and Prosperous were intentional, willful, outrageous, and

    malicious, justifying the imposition of injunctive relief and actual and exemplary damages.

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, for damages,

    costs, and interest, and for such other relief as the Court deems just and proper.




                                                                 13
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 14 of 28




                           COUNT IV – MISAPPROPRIATION OF TRADE SECRETS
                                  (Against Schiffer and Prosperous)

            74.       Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

            75.       This is an action for violation of the Florida Uniform Trade Secrets Act, Chapter

    688.001 et seq. (“FUTSA”).

            76.       Schiffer and Prosperous have engaged in the actual or threatened misappropriation

    of AFG’s Confidential Information in violation of common law and FUTSA.

            77.       This information was secret, and AFG took reasonable steps to protect its secrecy.

            78.       Schiffer and Prosperous knew or had reason to know that the Confidential

    Information was improperly obtained, or used improper means to obtain this information.

            79.       The actions of Schiffer and Prosperous were intentional, willful, outrageous, and

    malicious, justifying the imposition of injunctive relief and actual and exemplary damages.

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendant, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, for damages,

    costs, and interest, and for such other relief as the Court deems just and proper.

                                       COUNT V - DEFAMATION PER SE
                                              (Against Schiffer)

            80.       Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

            81.       This is an action for defamation per se against Schiffer.

            82.       Schiffer published false, defamatory statements to third parties regarding AFG’s

    prospective clients, current clients, and members of the community regarding AFG’s business

    practices.



                                                                 14
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 15 of 28




            83.       These statements concerned a condition incompatible with the proper exercise of

    AFG’s lawful business, trade, profession, or office, and were specifically intended to harm AFG’s

    business reputation and lead others to question AFG’s business practices.

            84.       Schiffer published these statements despite knowing that the statements were

    utterly and completely false.

            85.       As a direct and proximate result of Schiffer’s defamation per se, AFG has suffered

    and will continue to suffer damages.

            86.       AFG is not a public figure. Accordingly, AFG does not allege nor prove that

    Schiffer made the defamatory statements with actual malice.

            87.       However, Schiffer knew that the statements he made were false when he made them

    or he made the statements with reckless disregard for their truth or falsity, and with reckless

    disregard for their adverse effect on AFG’s reputation and business.

            88.       Schiffer’s actions were intentional, willful, outrageous, and malicious, justifying

    the imposition of injunctive relief and actual and exemplary damages. Accordingly, AFG reserves

    the right to assert a claim for punitive damages as well as a result of Defendant’s conduct.

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendant, JOSEF SCHIFFER, for compensatory damages, pre-judgment and post-judgment

    interest, costs, and for such other and further relief as this Court deems just and proper.

                                             COUNT VI – DEFAMATION
                                                 (Against Schiffer)

            89.       Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1 through 45 as if set forth fully herein, and further alleges as follows:

            90.       This is an action for defamation against Schiffer.




                                                                 15
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 16 of 28




            91.       Schiffer maliciously spread false and defamatory statements about AFG’s

    principals and business generally.

            92.       Specifically, Schiffer also published false statements about AFG and its business

    practices to third parties and to AFG’s prospective clients, current clients, and members of the

    community.

            93.       Schiffer published the statements knowing they were false and was at least

    negligent in publishing these statements.

            94.       In fact, Schiffer knew that the statements he made were false when he made them

    or he made the statements with reckless disregard for their truth or falsity, and with reckless

    disregard for their adverse effect on AFG’s reputation and business.

            95.       Schiffer’s defamatory statements have damaged AFG.

            96.       Schiffer’s actions were intentional, willful, outrageous, and malicious, justifying

    the imposition of injunctive relief and actual and exemplary damages. Accordingly, AFG reserves

    the right to assert a claim for punitive damages as well as a result of Defendant’s conduct.

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendant, JOSEF SCHIFFER, for compensatory damages, pre-judgment and post-judgment

    interest, costs, and for such other and further relief as this Court deems just and proper.

                                 COUNT VII – TORTIOUS INTERFERENCE
                                     (Against Schiffer and Prosperous)

            97.       Plaintiff, AFG, re-incorporates and re-allege the allegations contained in

    paragraphs 1-18, 20-23, 27-28, 31-38, , 40-42, and 44-45 as if set forth fully herein, and further

    alleges as follows:




                                                                 16
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 17 of 28




             98.       This is a claim for tortious interference against Schiffer, which is brought in the

    alternative to Count I.2

             99.       AFG has an ongoing contractual relationship with its agents pursuant to their

    association with AFG.

             100.      Schiffer is aware of the agreements and the contractual relationship between AFG

    and these agents.

             101.      Nevertheless, Schiffer intentionally and unjustifiably interfered with AFG

    contractual relationship with these AFG agents by directly or indirectly knowingly engaging in,

    conspiring with them to engage in, or causing the agents to engage in, conduct in violation of their

    contractual relationship with AFG, including, without limitation, attempting to convince them to

    divulge AFG’s Confidential Information for the purpose of providing materials, products or

    services provided by AFG, and actively attempting to misappropriate knowledge from AFG’s

    partners, agents and employees.

             102.      At all times material hereto, Schiffer was aware of the business relationship

    between AFG and these agents.

             103.      Nevertheless, Schiffer intentionally and unjustifiably interfered with AFG’s

    business relationships with its clients by contacting present AFG employees, and inducing or

    attempting to induce AFG associates to cease doing business with AFG and divulge AFG’s

    Confidential Information to Schiffer and Prosperous.

             104.      Additionally, Schiffer also contacted AFG’s current clients and business

    relationships in an attempt to poach them from AFG and/or to advance his own business,

    Prosperous Financial Group.


    2
     This Count is plead in the alternative to Count I, assuming for these purposes only that an express
    agreement does not exist between AFG and Schiffer.

                                                                  17
        KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 18 of 28




             105.      Schiffer’s actions in this regard were taken to benefit himself individually and to

    benefit Prosperous.

             106.      AFG has been damaged as a result of Schiffer’s tortious interference.

             107.      Schiffer was the proximate cause of damages suffered by AFG.

             108.      Schiffer’s actions were intentional, willful, outrageous, and malicious, justifying

    the imposition of injunctive relief and actual and exemplary damages. Accordingly, Plaintiff

    reserves the right to assert a claim for punitive damages as well as a result of Defendants’ conduct.

             WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, for damages,

    costs, and interest, and for such other relief as the Court deems just and proper.

                                      COUNT VIII – UNJUST ENRICHMENT
                                        (Against Schiffer and Prosperous)

             109.      Plaintiff, AFG, re-incorporates and re-alleges the allegations contained in

    paragraphs 1-18, 20-23, 27-28, 31-38, 40-42, and 44-45 as if set forth fully herein, and further

    alleges as follows:

             110.      This is a claim for unjust enrichment against Schiffer, which is brought in the

    alternative to Count I.3

             111.      AFG conferred a benefit Schiffer, by, inter alia, providing significant confidential

    information, client information, business relationships, marketing and training and other

    opportunities to Schiffer.

             112.      Schiffer is using AFG’s Confidential Information, client information, business

    relationships, marketing and training and other opportunities to start a competing business,



    3
     This Count is plead in the alternative to Count I, assuming for these purposes only that an express
    agreement does not exist between AFG and Schiffer.

                                                                  18
        KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 19 of 28




    Prosperous Financial Group.

            113.      Thus, Schiffer has been enriched by the Confidential Information, client

    information, business relationships, marketing and training and other opportunities provided by

    AFG, which Schiffer now using for his own personal and financial gain.

            114.      The Confidential Information, client information, business relationships, marketing

    and training and other opportunities were provided at AFG’s significant expense and development

    time.

            115.      Schiffer used the confidential information, client information, business

    relationships, marketing and training and other opportunities and appreciated the benefit conferred

    upon him by AFG but have failed to compensate AFG for the benefit of the confidential

    information, client information, business relationships, marketing and training and other

    opportunities.

            116.      Schiffer’s acceptance and retention of the benefits under such circumstances make

    it inequitable and against good conscience for Schiffer to retain the benefit without paying AFG

    the value of the benefits.

            117.      Schiffer’s actions in this regard were taken to benefit himself individually and to

    benefit Prosperous.

            WHEREFORE, Plaintiff, ARI FINANCIAL GROUP, INC., demands judgment against

    Defendants, JOSEF SCHIFFER and PROSPEROUS FINANCIAL GROUP, LLC, for damages,

    costs, and interest, and for such other relief as the Court deems just and proper.




                                                                 19
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 20 of 28




                                                             Respectfully submitted,

                                                             KLUGER, KAPLAN, SILVERMAN,
                                                             KATZEN & LEVINE, P.L.
                                                             Counsel for Plaintiffs
                                                             Miami Center, 27th Floor
                                                             201 South Biscayne Boulevard
                                                             Miami, Florida 33131
                                                             Telephone: (305) 379-9000
                                                             Facsimile: (305) 379-3428

                                                             By: /s/ Abbey L. Kaplan
                                                             Abbey L. Kaplan
                                                             Fla. Bar No. 200255
                                                             akaplan@klugerkaplan.com
                                                             Josh M. Rubens
                                                             Fla. Bar No. 77603
                                                             jrubens@klugerkaplan.com
                                                             Michael T. Landen
                                                             Fla. Bar No. 161144
                                                             mlanden@klugerkaplan.com




                                                                 20
       KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVINE, P.L. CITIGROUP CENTER, 27TH FLOOR, 201 SO. BISCAYNE BLVD., MIAMI, FL 33131
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 21 of 28




                                                                EXHIBIT A
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 22 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 23 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 24 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 25 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 26 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 27 of 28
Case 1:21-cv-23216-XXXX Document 1-3 Entered on FLSD Docket 09/06/2021 Page 28 of 28
